Title: To George Washington from Francis Willis, Jr., 6 December 1774
From: Willis, Francis Jr.
To: Washington, George



Sir
Belvoir Decr 6th 1774

It will be necessary that a Lawyer Should be informd what he is to ensert in the Bond he’s desird to draw, & I raly do not know what information to give relative to the Bond that is required of Mr Morton for his performance as a Tenant. A Bond for the Things he perchased at the Sale I shall take and leave a blank for Mr Lowerey to sign the first opportunity I have of seing him in Berkeley, The Bearers business is cheifly to beg the use of as many bags as will hold ⟨1⟩0 Bushells of wheat, & I should be glad of your instruction about the Bond I am Sir Your Mt Obt Servt

Frans Willis Junr

